DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the abstract should not use legal phraseology:
Line 1 – “is disclosed”.
Lines 5 – “The present application” and “comprising”.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Paragraph 66, line 11 – replace “stops 55, 56” with --stops 56, 56--.
Correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:  Line 3 – add --the-- before “duct wall”.
Correction is required.


Claim 13 is objected to because of the following informalities:
Line 1 – replace “the” before “thickness” with --a--.
Line 2 – replace “the” before “depth” with --a--.
Correction is required.

Claim 14 is objected to because of the following informalities:  Line 2 – add --bayonet-- between “male” and “fitting”.
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites “An aircraft comprising at least one of the duct stringer of claim 1 and an aircraft assembly comprising a skin, a duct stringer adhered to the skin, wherein the duct stringer forms at least part of a duct with a closed cross- section which is adapted to transport fluid, the duct stringer comprising: a duct wall; and a female bayonet fitting in the duct wall, wherein the female bayonet fitting is configured to engage with a male bayonet fitting on a fluid transporting conduit to connect the fluid transporting conduit with the duct”.  
It is not clear if claim 19 is reciting one duct stringers or two duct stringers as claim 19 recites an aircraft comprising at least one of the duct stringers of claim 1 and then further recites an aircraft assembly with a duct stringer where the duct stringer of the aircraft assembly recites the same structural limitations as the duct stringer of claim 1.  Therefore it is not clear if the aircraft is reciting multiple duct stringers wherein one of the duct stringers is not a part of the aircraft assembly or reciting that the duct stringer that is a part of the aircraft is the same duct stringer being adhered to the skin.  As it is not clear what claim 19 is reciting, Examiner is interpreting that claim 19 is reciting an aircraft having a duct stringer with an aircraft assembly comprising a skin and the same duct stringer that is previously recited as being part of the aircraft.  If this understanding is correct, Applicant needs to amend claim 19 to reflect this understanding.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glegg U.S. Patent No. 4,736,968.

With regard to claim 1, and as seen in Figure 4, Glegg discloses a duct stringer forming at least part of a duct with a closed cross-section which is adapted to transport fluid, the duct stringer comprising:
a duct wall (wall at 30); and
a female bayonet fitting (fitting surrounding 124) in the duct wall,
wherein the female bayonet fitting is configured to engage with a male bayonet fitting on a fluid transporting conduit to connect the fluid transporting conduit with the duct (see connection in Figure 4).

With regard to claim 2, and as seen in Figure 4, Glegg discloses wherein the duct wall (wall at 30) has an internal duct surface (internal surface at 126) and an external surface (external surface on the opposite wall surface from 126) and the female bayonet fitting (as seen in Figure 4) is defined between the internal duct surface and the external surface.

With regard to claim 3, and as seen in Figure 4, Glegg discloses wherein the duct wall (wall at 30) comprises an aperture (aperture at 124) between the internal duct surface and the external surface, and the female bayonet fitting comprises at least two slots (at 132a, 132b) extending through the duct wall.

With regard to claim 4, and as seen in Figure 4, Glegg discloses wherein the at least two slots (at 132a, 132b) extend from the aperture (aperture around 124).

With regard to claim 5, and as seen in Figure 4, Glegg discloses wherein a retaining recess (notches, column 6, lines 49-52) extends in the internal duct surface from each slot.

With regard to claim 6, and as seen in Figure 4, Glegg discloses wherein the at least two slots and the at least two retaining recesses comprise at least two primary slots (at 132a, 132b) and the at least two primary retaining recesses (notches, column 6, lines 49-52), and at least one secondary slot (at 132c) and the at least one secondary retaining recess (notches, column 6, lines 49-52).

With regard to claim 20, and as seen in Figure 4, Glegg discloses a method of mounting a fluid transporting conduit (at 112) to a duct stringer (at 30) forming at least part of a duct with a closed cross-section which is adapted to transport fluid, the duct stringer having a duct wall (wall at 30), and the method comprising:
bringing the fluid transporting conduit (at 112) together with the duct stringer (at 30); and
engaging a male bayonet fitting (fitting at 128) on the fluid transporting conduit (at 112) with a female bayonet fitting (fitting around 124) in the duct wall (wall at 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glegg.

With regard to claim 7, Glegg discloses the claimed invention but does not disclose that the duct wall is a composite component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the duct wall be a composite component to adapt to different environments and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim(s) 1 and 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolfes et al U.S. Patent Application Publication No. 2016/0052617 A1 in view of Glegg.

With regard to claim 1, and as seen in Figure 6, Rolfes et al disclose a duct stringer (at 50) forming at least part of a duct with a closed cross-section which is adapted to transport fluid, the duct stringer comprising: a duct wall (wall at 56).
However, Rolfes et al do not disclose a female bayonet fitting in the duct wall wherein the female bayonet fitting is configured to engage with a male bayonet fitting on a fluid transporting conduit to connect the fluid transporting conduit with the duct but discloses fastening the fluid transporting conduit (at 80) with a threaded connection (at 160, 164, paragraph 30, lines 7-10). 
Glegg discloses a female bayonet fitting (fitting surrounding 124) in the duct wall wherein the female bayonet fitting is configured to engage with a male bayonet fitting (fitting at end of 112) on a fluid transporting conduit (at 112) to connect the fluid transporting conduit with the duct (see connection in Figure 4) to provide a quick connect and disconnect engagement between a tank and a fluid conduit for the fluid flow (see abstract, lines 19-22).
As both Rolfes et al and Glegg disclose fastening methods for attaching a fluid transporting conduit to a duct wall, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the bayonet fitting of Glegg for the threaded connection of Rolfes et al to achieve the predictable result of providing a fitting between a tank and fluid conduit for fluid flow.

With regard to claim 8, Rolfes et al in view of Glegg disclose wherein the duct stringer (at 50) has a hat-shaped profile (see Figure 6 of Rolfes et al) and comprises a pair of webs (webs at 94, 54, paragraph 39, line 11), a pair of feet (at 52, paragraph 39, lines 11-13) and a crown (crown at 56), and wherein duct wall comprises the crown.  

With regard to claim 9, Rolfes et al in view of Glegg disclose an aircraft assembly (10, 12) comprising the duct stringer (as rejected in Rolfes et al in view of Glegg above with regard to claim 1), and a skin (at 40), wherein the duct stringer is adhered to the skin (paragraph 19, lines 1-4).

With regard to claim 10, Rolfes et al in view of Glegg disclose a fluid transporting conduit (at 112) having a male bayonet fitting (fitting at end of 112) which is configured to engage with the female bayonet fitting (fitting around 124).

With regard to claim 11, Rolfes et al in view of Glegg disclose wherein the male bayonet fitting (fitting at end of 112) is configured to be at least one of flush with the internal duct surface (internal duct surface 126 of 30) when engaged with the female bayonet fitting (see Figure 3 where the fitting of 112 meets with 30).

With regard to claim 12, Rolfes et al in view of Glegg disclose wherein the duct wall (at 56) has an internal duct surface, an external surface, and an aperture (aperture where 50 meets 130) between the internal duct surface and the external surface, wherein the female bayonet fitting (fitting around 124 of Glegg) comprises at least two slots (at 132a, 132b) extending through the duct wall and a retaining recess (notches, column 6, lines 49-52) extending from each slot in the internal duct surface and wherein the male bayonet fitting (fitting at end of 112 of Glegg) comprises at least two tabs (at 120, 121) , each of the at least two tabs being configured to locate through each of the at least two slots and to be received in each retaining recess (column 6, lines 49-52).

With regard to claim 13, Rolfes et al in view of Glegg disclose wherein the thickness of each tab is equal to or less than the depth of each retaining recess (at column 6, lines 49-52 where the tabs fit into the slots and then are turned into the notches). 

With regard to claim 14, Rolfes et al in view of Glegg disclose wherein the male fitting (fitting at end of 112 of Glegg) comprises a flange (at 128), wherein the duct wall is configured to locate between the flange and each tab (see Figure 3 where the duct wall at 30 is configured to be located between the flange 128 and tabs 120, 121).

With regard to claim 15, Rolfes et al in view of Glegg disclose wherein the flange (at 128) is configured to locate over the female bayonet fitting (fitting around 124 – see Figure 4 of Gregg where flange 128 is larger than the female bayonet fitting).

With regard to claim 16, Rolfes et al in view of Glegg disclose a locking arrangement (cover 130 and fasteners 172, 168) configured to lock the male bayonet fitting in a locked condition with the female bayonet fitting.

With regard to claim 17, Rolfes et al in view of Glegg disclose wherein the locking arrangement comprises a locking member (at 130) configured to engage the male bayonet fitting and the duct wall.

With regard to claim 18, Rolfes et al in view of Glegg disclose wherein the locking member comprises a threaded pin (at 172, 168).

With regard to claim 19, Rolfes et al in view of Glegg disclose an aircraft (at 10) comprising at least one of the duct stringer (as rejected in Rolfes et al in view of Glegg above with regard to claim 1) and an aircraft assembly (at 12) comprising a skin (at 40), a duct stringer adhered to the skin (paragraph 19, lines 1-4).

Conclusion
Rolfes ‘656, Rolfes ‘509, Rolfes ‘510, Weickmann et al, Ishikawa et al, Specht, Markert, Bendix, Bryant, and Bishop are being cited to show other examples of duct stringers in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679